United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-2747SD
                                   _____________

United States of America,                 *
                                          *
             Appellee,                    *   On Appeal from the
                                          *   United States District Court
      v.                                  *   for the District of
                                          *   South Dakota.
                                          *
Phillip Joseph Touche, Jr.,               *   [Not To Be Published]
                                          *
             Appellant.                   *

                                    ___________

                               Submitted: February 13, 2001
                                   Filed: February 23, 2001
                                    ___________

Before RICHARD S. ARNOLD, LAY, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      The defendant, Phillip Joseph Touche, Jr., pleaded guilty to a one-count
indictment charging him with involuntary manslaughter in violation of 18 U.S.C.
§§ 1153 and 1112. At sentencing, the District Court1 denied defendant's request that


      1
      The Hon. Richard H. Battey, United States District Judge for the District of
South Dakota.
he be given a two-level reduction for acceptance of responsibility pursuant to U.S.
Sentencing Guidelines § 3E1.1(a). Mr. Touche appeals, and we affirm.

      The sentence imposed was 33 months. The crime involved the death of a
passenger in a car driven by the defendant, who was intoxicated at the time. Initially,
defendant was released on bond, and agreed that he would refrain from any use of
alcohol. Either that day or the next defendant was arrested by the Lower Brule Police
Department, and a blood-alcohol test showed him with a level of .180. Defendant's
bond was then revoked.

      As its reason for denying the acceptance-of-responsibility reduction, the District
Court cited defendant's conduct in drinking to excess immediately after his release on
bond. We see no error of law or abuse of discretion in this situation. See United States
v. Goings, 200 F.3d 539 (8th Cir. 2000). Accordingly, we affirm.

      A true copy.

             Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-